Per Curiam.
This case is controlled by the ruling made in Richardson v. Kittlewell, 45 Fla....., 32 South. Rep. 984. Here, as there, the appeal is from an order dissolving a tempo*188rary injunction and dismissing the bill, upon a hearing had upon motion to dissolve based upon bill, answer and affidavits, before the time for taking testimony had expired. Here, as there, the evidence is sufficient to sustain the action of the court in dissolving the injunction; but here, as there, the appellant had a right that the bill be retained for- a final hearing after full proofs. The bill should not have been dismissed upon mere motion to dissolve.
The decree appealed from, in so far as it dissolves the temporary injunction, is affirmed. In so far as it dismisses the bill it is reversed, and the cause is remanded for further proceedings conformable to chancery practice.